Citation Nr: 0942911	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  03-30 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for instability of the lateral ligaments of the right ankle, 
status post failed reconstructive surgery.

2.  Entitlement to a disability rating higher than 20 percent 
for status post chondromalacia of the patella, medial 
meniscectomy, and degenerative arthritis of the left knee.

3.  Entitlement to a disability rating higher than 20 percent 
for cervical spine injury with disc herniation and 
radiculopathy.

4.  Entitlement to a disability rating higher than 30 percent 
for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in Boston, 
Massachusetts, which denied the above claims.

This matter was previously before the Board in April 2006 and 
March 2008, at which time it was remanded for additional 
development.  It is now returned to the Board for appellate 
consideration.

The Board notes that the issues on appeal previously included 
entitlement to service connection for an anxiety disorder.  
However, during the pendency of this appeal, by rating action 
dated in April 2008, the Veteran's claim was granted.  As 
this represents a full grant of the benefit sought on appeal, 
the issue is no longer before the Board.

The issue of an increased disability rating for post-
traumatic headaches is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by 
marked limitation of plantar flexion and dorsiflexion.

2.  The Veteran's left knee disability is manifested by 
moderate recurrent subluxation, X-ray evidence of arthritis, 
and subjective complaints of pain and swelling.

3.  The Veteran's cervical spine disability is manifested by 
moderate limitation of motion with no evidence radicular 
symptoms or incapacitating episodes.


CONCLUSION OF LAW

1.  The criteria for a disability rating higher than 20 
percent for instability of the lateral ligaments of the right 
ankle, status post failed reconstructive surgery, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Code 5003, 5271 (2009).

2.  The criteria for a disability rating higher than 20 
percent for status post chondromalacia of the patella and 
medial meniscectomy of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.59, 4.71a, Diagnostic Codes 5257 (2009).

3.  The criteria for a separate disability rating of 10 
percent, but no higher, for arthritis of the left knee, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.14, 4.59, 4.71a, Diagnostic Code 5003 (2009).

4.  The criteria for a disability rating higher than 20 
percent for a cervical spine injury with disc herniation and 
radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5290, 
5293 (effective prior to September 26, 2003); Diagnostic 
Codes 5235-5243 (effective September 26, 2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2002, May 2006, and July 
2008, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In May 2006 and July 2008, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.


Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in determining the present 
level of a disability for any increased disability rating 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."    38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2009). 

Right ankle disability

In March 1977, the RO granted service connection for 
residuals of a right ankle injury.  In June 2001, the Veteran 
filed a claim for an increased disability rating, asserting 
that the currently assigned 20 percent disability rating no 
longer adequately compensates him for the interference with 
his activities of daily life.

The Veteran's right ankle disability was originally rated 
under Diagnostic Code 5271 for limitation of motion of the 
ankle.  This code provides a 10 percent disability rating for 
moderate limitation of motion and a 20 percent disability 
rating for marked limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

The Rating Schedule defines normal (i.e., full) range of 
motion of the ankle as from zero to 20 degrees of 
dorsiflexion and from zero to 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II (2009).

Applying these criteria to the facts of the case, the Board 
finds no basis to assign a disability rating higher than 20 
percent for the Veteran's right ankle disability.  In this 
regard, a VA examination report dated in April 2002 shows 
that the right ankle exhibited mild effusion.  The Veteran 
had full range of dorsiflexion and plantar flexion 
bilaterally.  There was no talar tilt or opening that was 
undone on the right.  He had tenderness along the sinus 
tarsi, calcaneal fibular ligament, and lateral malleolus.  He 
had diminished strength on eversion testing but no atrophy.  
X-rays revealed mild to moderate degenerative changes in the 
right ankle with talocrural involvement and slight narrowing 
of the mortise laterally.

A VA examination report dated in August 2008 shows that the 
examiner found a well-healed 12 centimeter in length surgical 
scar paralleling the course of the distal fibula and lateral 
malleolus and extending down to the base of the fifth 
metatarsal.  The examiner found no swelling or evidence of 
deformity in the right ankle.  The Veteran had minimal 
tenderness distal to the tip of the lateral malleolus.  He 
had dorsiflexion to 10 degrees, plantar flexion to 50 
degrees, eversion to 25 degrees, and inversion to 25 degrees.  
There was no evidence of hypomobility on active or passive 
inversion of the right ankle.  The examiner noted no grinding 
or crepitation.  The examiner noted satisfactory 
reconstruction of the lateral ligaments.  The diagnosis was 
status post multiple arthroscopic procedures for internal 
derangement and chondromalacia of the right ankle. 

As the Veteran had full range of motion of the ankle at the 
April 2002 VA examination and full range of plantar flexion 
at the August 2008 VA, the Veteran's range of motion would 
not be more severe than moderate limitation of motion 
warranting a 10 percent disability rating.  However once 
factoring in the Veteran's reports of additional pain and 
functional loss due to repetitive use, the Veteran would be 
entitled to the next higher disability rating of 20 percent 
per Deluca.

The Board also notes that the Veteran is already receiving 
the maximum schedular benefit under Diagnostic Code 5271.  
Additionally, the medical evidence indicates that the 
Veteran's right ankle disability is less severe than it was 
in January 1999 when the 20 percent disability rating was 
originally assigned.  At the October 1998 examination the 
Veteran had plantar flexion to 10 degrees and dorsiflexion to 
20 degrees.  The examiner noted persistent instability of the 
lateral ligaments and some weakness of the reconstructed 
ligaments.  The examiner's impression was instability of the 
lateral ligaments of the right ankle, status post operative 
reconstruction of the ligaments which have now failed.  These 
findings show less range of motion and greater instability 
than was found at either the April 2002 or August 2008 VA 
examination.

The Board has considered the Veteran's statements that his 
symptoms are more severe than reflected by the currently 
assigned disability rating, and the Veteran is certainly 
competent to report that his symptoms are worse.  However, 
the training and experience of medical personnel renders the 
findings of the VA medical examiners more probative as to the 
extent of the disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

As the Veteran is already receiving the maximum schedular 
benefit under Diagnostic Code 5271, and even accounting for 
reports of pain, the Veteran's right ankle disability does 
not exceed the criteria for his currently assigned 20 percent 
disability rating, and the Board finds no basis on which to 
assign a disability rating higher than 20 percent.  As his 
condition has never been more than 20 percent disabling since 
he filed his claim for increase in May 2001, the Board finds 
no need to "stage" his rating under Hart.  Accordingly, his 
appeal as to a disability rating higher than 20 percent for 
instability of the lateral ligaments of the right ankle, 
status post failed reconstructive surgery, is denied.

Left knee disability

In March 1977, the RO granted service connection for a left 
knee disability.  In June 2001, the Veteran filed a claim for 
an increased disability rating, asserting that the currently 
assigned 20 percent disability rating no longer adequately 
compensates him for the interference with his activities of 
daily life.

The Veteran's left knee disability has been rated under 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability of the knee.  Under the provisions of Diagnostic 
Code 5257, a 10 percent disability rating is warranted for 
slight recurrent subluxation or lateral instability of the 
knee.  A 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability of the 
knee, and the maximum 30 percent disability rating is 
warranted for severe recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2009).

Separate ratings may be assigned for a knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability, but only if there is additional disability due 
to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 
9-98.

As noted above, Diagnostic Code 5003 provides for 
degenerative arthritis and mandates that the disability be 
rated upon the limitation of motion of the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).  If the disability is noncompensable under the 
appropriate diagnostic code provision for the joint involved, 
a 10 percent disability rating will be for application for 
such major joint or group of minor joints affected by 
limitation of motion.  Id.

Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
disability rating is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent disability rating is warranted 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints with occasional incapacitating 
exacerbations.  Id.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59 (2009).

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable; flexion that is limited to 45 degrees 
warrants a 10 percent disability rating; flexion that is 
limited to 30 degrees warrants a 20 percent disability 
rating, and flexion that is limited to 15 degrees warrants a 
30 percent disability rating.  A 30 percent disability rating 
is the highest available under Diagnostic Code 5260.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Under Diagnostic Code 5261, extension that is limited to 5 
degrees is noncompensable; extension that is limited to 10 
degrees warrants a 10 percent disability rating, and 
extension limited to 15 degrees warrants a 20 percent 
disability rating.  Extension limited to 20 degrees warrants 
a 30 percent disability rating, extension limited to 30 
degrees warrants a 40 percent disability rating, and 
extension limited to 45 degrees warrants a 50 percent 
disability rating.  A 50 percent disability rating is the 
highest available under Diagnostic Code 5261.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2009).

Standard motion of a knee is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2009). 

Applying the above criteria to the facts of the case, the 
Board finds no basis to assign a disability rating higher 
than 20 percent for the subluxation of the Veteran' left 
knee.  However, the Board finds sufficient evidence of 
arthritis with pain and limitation of motion to warrant a 
separate 10 percent disability rating under Diagnostic Code 
5003.

In this regard, the April 2002 VA examination report shows 
that the examiner found a mild valgus deformity of the knees.  
The Veteran indicated that he had episodic subluxation and 
joint pain and that his left knee had locked on three 
occasions, two of which required arthroscopies.  The Veteran 
also described swelling and pain at the end of the day.  The 
examiner noted excess laxity of the left knee on mobilization 
of the patella medially and laterally.  The Veteran had range 
of motion from zero degrees extension to 140 degrees flexion.  
Compression of the patella produced crepitation but no 
significant pain.  The Lachman test was negative.  The medial 
and lateral McMurray tests were negative.  The medial joint 
margin along the tibial border was tender.  The examiner also 
noted some medial retinacular tenderness.  The examiner's 
impression was chondromalacia of the left patella, status 
post dislocation and evidence of some medial tibial femoral, 
as well as patellofemoral degenerative changes mild to 
moderate.

At the August 2008 VA examination, the examiner found no 
varus or valgus deformities.  The Veteran had flexion of the 
left knee to 120 degrees and extension to 0 degrees.  The 
examiner noted minimal crepitation on repetitive flexion and 
extension.  The Veteran had tenderness over the medial joint 
line.  There was no effusion, anterior instability or 
posterior instability.  The Veteran complained of mild 
anterior pain.  He was unable to perform a complete squat.

Based on the examinations, the Veteran had some lateral 
subluxation of the left patella.  As the Veteran described 
episodic subluxation and three occasions of locking in the 
past, these findings would be consistent with moderate 
subluxation and not with severe subluxation which would 
warrant the higher 30 percent rating.

However, as stated earlier, there is sufficient evidence of 
arthritis with pain, swelling, and some limitation of motion 
to warrant a disability rating under Diagnostic Code 5003, 
however, because there is insufficient limitation of motion 
to warrant a rating under Diagnostic Code 5260 or Diagnostic 
Code 5261 that rating would be the minimum 10 percent 
disability rating under Diagnostic Code 5003.

Therefore, because the Veteran's recurrent subluxation is no 
more than moderate, there is no basis to grant a higher 
disability rating than 20 percent.  However, as the Veteran 
has X-ray evidence of arthritis along with subjective reports 
of swelling and pain with noncompensable limitation of 
motion, he is entitled to a separate 10 percent disability 
rating.  

As noted above, the VA examination reports found only a 
noncompensable degree of limitation of motion of the left 
knee, and there is no indication that pain, due to disability 
of the left knee, has caused functional loss greater than 
that contemplated by the disability ratings already assigned.  
There is no competent medical evidence of record to suggest 
that repetitive use produced additional loss of motion due to 
weakness, incoordination, and fatigue.  38 C.F.R. §§ 4.40, 
4.45; See DeLuca, 8 Vet. App. at 202.

Accordingly, the claim is denied as to a rating higher than 
20 percent for a left knee disability under Diagnostic Code 
5257, and the claim is granted as to a separate 10 percent 
disability rating under Diagnostic Code 5003.

Cervical spine disability

In December 1993, the RO granted service connection for a 
cervical spine disability.  In June 2001, the Veteran filed a 
claim for an increased disability rating, asserting that the 
currently assigned 20 percent disability rating no longer 
adequately compensates him for the interference with his 
activities of daily life.

The criteria for rating disabilities of the spine were 
amended on two occasions since the Veteran filed his claim in 
May 2001.  The Board is required to consider his claim in 
light of both the former and revised standards to determine 
whether an increased rating for his low back disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if more favorable to the 
claim, can be applied only prospectively for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 
3.114.

The Veteran's cervical spine disability was initially rated 
under Diagnostic Code 5290 for limitation of motion of the 
cervical spine.  Diagnostic Code 5290 provided for a 10 
percent disability rating for slight limitation of motion, a 
20 percent disability rating for moderate limitation of 
motion, and a 30 percent disability rating for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (1996). 

The Schedule for Rating Disabilities lists normal ranges of 
motion of the cervical spine for VA purposes to be forward 
flexion of the cervical spine from zero to 45 degrees, 
extension from zero to 45 degrees, left and right lateral 
flexion from zero to 45 degrees, and left and right lateral 
rotation from zero to 80 degrees.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V.  68 Fed. 
Reg. 51,458 (Aug. 27, 2003).

At the time the Veteran filed his claim, cervical spine 
disabilities were also rated under Diagnostic Code 5293 for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective September 23, 2002).  Diagnostic Code 
5293 provided for a 10 percent disability rating for 
recurring attacks of mild intervertebral disc syndrome; a 20 
percent disability rating for recurring attacks of moderate 
intervertebral disc syndrome; and a 40 percent disability 
rating for recurring attacks of severe intervertebral disc 
syndrome with intermittent relief.  A 60 percent disability 
rating required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).

Under these revised criteria, a 10 percent disability rating 
requires incapacitating episodes having a total duration of 
at least at least one week but less than two weeks; 
a 20 percent disability rating requires incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; and a 40 
percent disability rating requires incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome requiring bed rest and 
treatment prescribed by a physician.  Id.

As to the determination of the neurological manifestations, 
Diagnostic Code 8510 pertains to incomplete paralysis of the 
upper radicular group (fifth and sixth cervicals).  38 C.F.R. 
§§ 4.25,  4.121a, Diagnostic Code 8510 (2009).  Under this 
provision, mild incomplete paralysis of the major or minor 
arm warrants a 20 percent disability rating; moderate 
incomplete paralysis of the minor arm warrants a 30 percent 
disability rating; moderate incomplete paralysis of the major 
arm or severe incomplete paralysis of the minor arm warrants 
a 40 percent disability rating; and severe incomplete 
paralysis of the major arm warrants a 50 percent disability 
rating.  A 60 percent disability rating is warranted for 
complete paralysis of the minor arm, where all shoulder and 
elbow movement are lost or severely affected and hand and 
wrist movements are not affected.  A 70 percent disability 
rating is warranted for complete paralysis of the major arm.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124a.  For rating 
purposes the dominant hand or arm is considered the major and 
the non-dominant the minor.  38 C.F.R. § 4.69.

The second amendment, effective September 26, 2003, involved 
a revision of the portion of the rating schedule to which 
diseases and injuries of the spine are evaluated.  In 
particular, Diagnostic Code 5293 for rating intervertebral 
disc syndrome was changed to Diagnostic Code 5243, 
which provides that ratings are now based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003), or on the basis of 
incapacitating episodes (the criteria for which remain 
unchanged from September 23, 2002), whichever method results 
in a higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 10 percent disability rating if forward 
flexion is between 30 degrees and 40 degrees, the combined 
range of motion is between 170 degrees and 335 degrees, or if 
there is muscle spasm, guarding or localized tenderness not 
severe enough to result in abnormal spinal contour.  A 20 
percent disability rating is warranted if forward flexion of 
the cervical spine is greater than 15 degrees but not greater 
than 30 degrees, or if the combined range of motion of 
cervical spine is not greater than 170 degrees; or if there 
is muscle spasm of guarding severe enough to result in 
abnormal spinal contour.  A 30 percent disability rating is 
assigned if forward flexion of the cervical spine is 15 
degrees or less, or for favorable ankylosis of the entire 
cervical spine.  A 40 percent disability rating is assigned 
for unfavorable ankylosis of the entire cervical spine.  
Lastly, a 100 percent disability rating is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a 
(2009).
	
Applying these criteria to the facts of the case, the Board 
finds that the Veteran's cervical spine disability does not 
meet the former or revised criteria for a disability rating 
higher than 20 percent.

The April 2002 VA examination shows that the examiner found 
significant spinal stenosis or interverterbral foraminal 
stenosis from C1 through C5.  The Veteran denied any weakness 
in his hands related to his neck pain. The Veteran had full 
flexion to the chest, extension to 40 degrees, right lateral 
flexion to 40 degrees, left lateral flexion to 30 degrees, 
and full lateral rotation bilaterally.  The examiner detected 
no muscle spasms or point tenderness. Compression test was 
negative. Spurling test was negative for radicular symptoms.  
The Veteran had full muscle strength in the upper extremities 
and no atrophy.  He had scattered sensory deficits in the 
right forearm which the examiner attributed to bilateral 
cubital nerve transpositions and some surgeries for a right 
thumb fracture. 

The August 2008 VA examination revealed that the examiner 
found that the Veteran wore a circumferential cervical 
collar.  He had flexion of the cervical spine to 40 degrees, 
extension to 40 degrees, right lateral flexion to 25 degrees, 
left lateral flexion to 20 degrees, and lateral rotation to 
30 degrees bilaterally.  He complained of extreme pain on 
flexion and left lateral rotation.  The examiner found no 
evidence of muscle spasm.  The Veteran was able to lift both 
upper extremities to the full upright posture.  He had intact 
reflexes and normal sensation in both upper extremities.

Criteria prior to September 23, 2002

As to a rating under the former Diagnostic Code 5293, the 
examination reports mentioned do not suggest that the 
Veteran's cervical spine disability is manifested by severe 
intervertebral disc syndrome, as required for a higher 40 
percent disability rating.  The determinative issue is one of 
degree, considering the relative frequency and severity of 
his symptoms.  See 38 C.F.R. §§ 4.2, 4.6.  The Veteran 
reported no more than minor flare-ups of the condition and 
had not indicated doctor prescribed bedrest for his 
condition.  The examinations showed some possible symptoms of 
mild upper radicular group neuropathy - decreased sensation 
in the right upper extremity, although the April 2002 
examiner attributed it to other causes.  The objective 
findings did not account for more than moderate symptoms of 
intervertebral disc syndrome.

As to limitation of motion applying the above criteria to the 
facts of this case, the Board finds that, after factoring the 
Veteran's reports of pain on motion, his cervical spine 
exhibited moderate limitation of motion, and thus meets the 
criteria for a 20 percent disability rating under Diagnostic 
Code 5290.

Range-of-motion testing during the April 2002 and August 2008 
VA examinations revealed some loss of flexion, extension, 
lateral flexion, and lateral rotation.  See Schedule for 
Rating Disabilities effective September 26, 2003, Plate V. 68 
Fed. Reg. 51,458 (Aug. 27, 2003).  These findings are 
analogous to moderate limitation of motion of the cervical 
spine.  As the Veteran had range of motion in all directions, 
albeit less than full, the Veteran's limitation of motion 
would not be considered severe enough to warrant the higher 
30 percent disability rating.

The Board finds that the preponderance of the evidence is 
against a disability rating in excess of 20 percent under all 
applicable rating criteria.  The evidence discussed above 
does not show that the Veteran's cervical spine demonstrates 
severe limitation of motion, as required for a 30 percent 
disability rating under Diagnostic Code 5290.  Although the 
Veteran's reports of pain were sufficient to warrant a 20 
percent disability rating, neither of the examination reports 
makes any reference to weakness, stiffness, lack of 
endurance, or fatigability of the cervical spine.  None of 
the examinations noted additional loss of motion on 
repetitive use.  Consequently, there is simply no basis to 
assign a disability rating higher than 20 percent based on 
functional loss due to pain, weakness, fatigability, or 
incoordination of the cervical spine.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.

Criteria Between September 23, 2002 and September 26, 2003

With respect to the revised criteria for intervertebral disc 
syndrome, the Board notes that the evidence does not 
establish the occurrence of any incapacitating episodes.  

In addition, since the Veteran's orthopedic manifestations 
have been rated as 20 percent disabling, with no evidence of 
incomplete paralysis of the upper radicular group (fifth and 
sixth cervicals), a separate disability rating is not 
warranted based on neurological manifestations of the 
cervical spine disability.  38 C.F.R. §§ 4.25,  4.121a, 
Diagnostic Code 8510 (2009).  In this regard, there is no 
evidence of any paralysis involving the upper radicular 
group.  The Board notes that the Veteran reported some neck 
and scalp pain.  However, none of the later testing revealed 
sensory loss, decreased muscle strength or muscle atrophy in 
either upper extremity.  Thus without incapacitating episodes 
or additional limitation of motion, the Board finds no basis 
on which to assign a rating higher than 20 percent for the 
Veteran's cervical spine disability.  

Criteria from September 26, 2003

With respect to the revisions to the Rating Schedule made 
effective from September 26, 2003, the Board notes that the 
evidence does not show forward flexion of the cervical spine 
of 15 degrees or less, or favorable ankylosis of the entire 
cervical spine, such that a 30 percent disability rating 
would be in order.

Therefore based on the Veteran's limitation of motion and no 
evidence of radicular symptoms in the upper extremities or 
incapacitating episodes, the Board finds no basis to assign a 
rating greater than 20 percent for the Veteran's cervical 
spine disability.

The Board has considered the Veteran's statements that his 
symptoms are more severe than reflected by the currently 
assigned disability rating, and the Veteran is certainly 
competent to report that his symptoms are worse.  However, 
the training and experience of medical personnel renders the 
findings of the VA medical examiners more probative as to the 
extent of the disability.  Espiritu, 2 Vet. App. at 494.

As the Veteran's cervical spine disability has never been 
more than 20 percent disabling since he filed his claim for 
increase in May 2001, the Board finds no need to "stage" 
his rating under Hart.  Accordingly, his appeal as to a 
disability rating higher than 20 percent for a cervical spine 
disability is denied.

Extraschedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular disability 
ratings of 20 percent for the Veteran's right ankle 
disability, 20 percent for his left knee disability, and 20 
percent for his cervical spine disability contemplate the 
Veteran's symptoms, referral to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for consideration of an extra-schedular evaluation is not 
required.  In other words, there is no evidence the Veteran's 
right ankle, left knee, or cervical spine disabilities have 
caused marked interference with his employment - meaning 
above and beyond that contemplated by his schedular rating, 
or required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Thun. 

Although the Veteran has not held a regular job since 1988, 
the evaluator at a January 2007 VA psychiatric evaluation 
attributed this to conditions other than his right ankle, 
left knee or cervical spine disabilities.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating higher than 20 percent for right ankle, 
status post failed reconstructive surgery, is denied.

A disability rating higher than 20 percent for status post 
chondromalacia of the patella and medial meniscectomy of the 
left knee is denied.

A separate disability rating of 10 percent, and not higher, 
for arthritis of the left knee is granted, subject to the law 
and regulations governing the payment of monetary benefits.

A disability rating higher than 20 percent for cervical spine 
injury with disc herniation and radiculopathy is denied.


REMAND

Unfortunately, another remand is required in this case as to 
the issue of a disability rating higher than 30 percent for 
post-traumatic headaches.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran's headaches have been rated under Diagnostic Code 
8100 which provides disability ratings for migraine 
headaches.  Migraine headaches with less frequent attacks 
than the criteria for a 10 percent rating are rated as 
noncompensably (zero percent) disabling.  Migraine headaches 
with characteristic prostrating attacks averaging one in two 
months over the last several months are rated 10 percent 
disabling.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months are rated 30 percent disabling.  
Migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability are rated 50 percent disabling.  38 C.F.R. § 
4.124a (2009).  

The January 2009 VA examination report did not contain the 
necessary findings as to the severity, duration and frequency 
of the Veteran's headaches to properly rate his claim.  
Therefore, the Board must remand the Veteran's claim for a 
new examination.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for another VA examination to assess the 
current nature and  severity of his 
headaches.  The claims file, including a 
complete copy of this remand, must be 
made available to the examiner(s) for 
review of the pertinent medical and other 
history. All necessary tests must be 
conducted.

The examiner is requested to opine on the 
nature, frequency, and severity of the 
Veteran's headaches, and specifically 
address the frequency, severity, and 
duration of any prostrating attacks.  An 
opinion should be provided as to whether 
the Veteran's headaches are very 
frequent, completely prostrating, or 
prolonged.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the service-connected 
headaches upon his ordinary activity and 
the effect, if any, on his current level 
of occupational impairment.  An opinion 
should be provided concerning the impact 
of this disability on the Veteran's 
ability to work, to include whether the 
disability is productive of severe 
economic inadaptability.

A complete rationale must be given for 
all opinions and conclusions expressed.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


